Petition dismissed. A petition to establish the truth of exceptions must be denied when, “ even if the truth of the exceptions were established, no question of law of such gravity as properly to call for consideration of the court would be presented.” Commonwealth v. Vallarelli, 273 Mass. 240, 247. The only exception set forth in the bill of exceptions annexed to the petition is an exception to the denial of a motion for a new trial on the ground of newly discovered evidence. Such a'motion is addressed to the sound judicial discretion of the trial judge, and his action in denying such a motion will not be reversed unless abuse of such discretion appears. Henry L. Sawyer Co. v. Boyajian, 298 Mass. 415. Clearly no abuse of discretion would be shown even if the truth of the exceptions were established. Powers v. Bergman, 210 Mass. 346. Henry L. Sawyer Co. v. Boyajian, 298 Mass. 415. The bill of exceptions, therefore, fails to reveal any question of law calling for the consideration of the court, and the petition must be dismissed.